DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendment of claim 23.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4 – 5, 11, 15, 22 – 23, & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. (US 2014/0316062 A1), in view of Koning et al. (U.S. Patent No. 6,172,178).
With regard to claim 1, Janssen et al. teach a polyamide formed for different applications, such as film and packaging products (paragraph [0002]). The polyamide, such as a random copolymer (paragraph [0009]), containing monomeric units of 1,4-butylene diamine, the aliphatic dicarboxylic acid having 6-12 carbon atoms and the fatty acid based dicarboxylic acid and/or diamine derived there from (paragraph [0004]) Dimerised fatty acid preferably between 24 & 44 carbon atoms (paragraph [0012]), more preferably 32 – 44 carbon atoms (paragraph [0013]). 
Furthermore, Example 1 copolyamide contains 2.451 mol 1,4-butylene diamine (Applicant’s “first and second C4 diamine” (A2) & (B2)), 0.577 mol dimer acid (fatty dicarboxylic acid) of molecular weight 565 g/mol (Applicant’s (B2)), 1.803 mol sebacic acid (Applicant’s “C10 dicarboxylic acid” (A1)) (paragraph [0031]). After converting from moles to mass, the copolyamide contains 216.06 grams (23.8 wt.%) C4 diamine, 326.005 grams (36 wt.%) dimer acid, 364.66 grams (40.2 wt.%) C10 dicarboxylic acid, which has a total mass of 906.725 grams. In other words, the composition contains 51.69 wt.% A1 + A2 and 47.9 wt.% B1 + B2, based on the total weight of components A and B.
A random copolymer would contain at least bond between monomer units A1 and B2 and/or between A2 and B1.
Janssen et al. do not teach the viscosity number of the copolyamide.
However, Koning et al. teach an after-condensation step to adjust the molecular weight and viscosity number of a copolyamide to allow for the composition to be used for injection molding (Col. 4, Lines 17 – 30). Therefore, it would have been obvious to one of ordinary skill in the art to adjust the molecular weight of a copolyamide through routine experimentation in order to achieve a viscosity number sufficient for ease of molding. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to claim 4, the dicarboxylic acid component (A1) comprises terephthalic acid, and/or isophthalic acid (paragraph [0017]).
With regard to claim 5, as discussed above for claim 1, the diamine components (A2) and (B2) independently comprise 1,4-butylene diamine. Additional embodiments of the copolymer include the use of other diamines, such as hexamethylenediamine (paragraph [0017]).
With regard to claim 11, Janssen et al. do not teach the process by which the film is produced. 
Claim 11 defines the product by how the product was made.  Thus, claim 11 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a film structure.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
With regard to claim 15, as discussed above for claim 1, the polyamide film may be used to form a film or packaging material (i.e. a packaging film).
With regard to claims 22 – 23, sebacic acid is a C10 aliphatic dicarboxylic acid (A1), which is not a phthalic acid.
With regard to claim 27, as discussed above for claim 1, Koning et al. teach an after-condensation step to adjust the molecular weight and viscosity number of a copolyamide to allow for the composition to be used for injection molding (Col. 4, Lines 17 – 30). Therefore, it would have been obvious to one of ordinary skill in the art to adjust the molecular weight of a copolyamide through routine experimentation in order to achieve a viscosity number sufficient for ease of molding. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 2 – 3 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. & Koning et al., as applied to claim 1 above, and further in view of Blondel et al. (U.S. Patent No. 9,102,828 B2).
With regard to claims 2 – 3, as discussed above for claim 1, Janssen et al. teach in Example 1 polyamide contains 2.451 mol 1,4-butylene diamine (Applicant’s “first and second C4 diamine” (A2) & (B2)), 0.577 mol dimer acid (fatty dicarboxylic acid) of molecular weight 565 g/mol (Applicant’s (B1)), 1.803 mol sebacic acid (Applicant’s “C10 dicarboxylic acid” (A1)) (paragraph [0031]).
Janssen et al. do not teach the amount of diamine that reacts with dicarboxylic acid (A1) (claim 2) compared to the amount of diamine that reacts with the dimer (B1) (claim 3) to form the copolyamide.
Blondel et al. teach composition for wrapping material (Col. 1, Lines 9 – 10) comprising a copolyamide formed from a diamine and a dicarboxylic acid.  The mole proportions of diamine, noted X and terephthalic acid, noted T, are preferentially stoichiometric (50/50) (Col. 5, Lines 53 – 55). Copolyamides containing diamines and dicarboxylic acid monomer units lead to improved thermo-mechanical behavior, while also conserving their flexibility (Col. 1, Lines 20 – 25).
Therefore, based on the teachings of Blondel et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use a stoichiometric proportion (50/50) of diamine and terephthalic acid (dicarboxylic acid) to form the copolyamide used in wrapping material because this composition is preferable for improved thermos-mechanical behavior and flexibility of the material.
When applying the teachings of Blondel et al. to Janssen’s Example 1, the stoichiometric amount of 1.803 mol diamine (A2) (50 mol%) reacts with 1.803 mol dicarboxylic acid (A1) (50 mol%), based on a total molar amount of the component (A). Furthermore, the remaining amount of diamine (B2) is 0.648 mol (53 mol%), which reacts with 0.577 mol dimer (B1) (47 mol%) to form second monomer mixture (M2), based on a total molar amount of the component (B).
With regard to claim 25, as discussed above for claim 2, stoichiometric amounts of diamine reacted with the dicarboxylic acid to form first monomer mixture (M1), then 1.803 mol diamine (A2) (50 mol%) reacted with 1.803 mol dicarboxylic acid (A1) (50 mol%), based on a total molar amount of the component (A).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. & Koning et al., as applied to claim 1 above, and further in view of Sprauer (U.S. Patent No. 3,784,495).
With regard to claim 6, Janssen et al. fails to teach the component (B1) is prepared from two or more unsaturated fatty acids selected from the group consisting of an unsaturated C16 fatty acid, an unsaturated C18 fatty acid, and an unsaturated C20 fatty acid.
Sprauer et al. teach polyamide interpolymers (copolymers) comprising diamines and fatty acids, such as unsaturated dimerized fatty acids of 16 to 48 carbon atoms (Col. 2, Line 18), which is derived from fatty acids of 8 to 24 carbon atoms (Col. 3, Line 29), such as palmitoleic acid (C16), linoleic acid (C18), and gadoleic acid (C20) (Col. 3, Lines 26 – 51).  Polyamide copolymer films containing this combination of dimerized fatty acids have desirable toughness, hardness, inertness, abrasion resistance, and a relatively high melting point (Col. 1, Lines 45 – 50).
Therefore, based on the teachings of Sprauer, it would have been obvious to one of ordinary skill in the art to substitute the C18 dimerized fatty acid taught by Janssen et al. with a C32 – C40 dimerized fatty acid prepared from at least two of C16 dimerized fatty acid, C18 dimerized fatty acid, and a C20 dimerized fatty acid because this combination of polyamide-forming monomer units yield films which are tough, hard, inert, resistant to abrasions, and have a high melting point.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. & Koning et al., as applied to claim 1 above, and further in view of El-Toufaili et al. (US 2012/0245308 A1).
With regard to claim 8, Janssen et al. fail to teach the melting temperature (TM(C)) of the copolyamide.
El-Toufaili et al. teach a process for preparing polyamides, wherein the water content restricts the molecular weight of the polyamides, which leads to melting point depression (paragraph [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art to adjust the water content, and thus, the molecular weight, to achieve both the desired melting temperature of the polyamide. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. & Koning et al., as applied to claim 1 above, and further in view of Elçiçek et al. (BAÜ Fen Bil. Enst. Dergisi Cilt 13(1) 26 – 35 (2011)).
With regard to claim 9, Janssen et al. fail to teach the copolyamide has at least one glass transition temperature (TG(C)) ranging from -10 to 70°C.
Elçiçek et al. teach a general principle regarding the glass transition behavior of semi-crystalline polymers are greatly affected by the factors affecting degree of crystallinity such as molecular weight, amount of crystalline phase and morphology (pg. 28).
As discussed above for claim 1, it would have been obvious to one of ordinary skill in the art to adjust the molecular weight of a copolyamide through routine experimentation in order to achieve not only the viscosity number sufficient for ease of molding.  The glass transition temperature is the temperature at which the copolyamide becomes flexible (soft).  As demonstrated by Elçiçek et al., the glass transition temperature (Tg) is a direct result of the molecular weight of the copolyamide. 
Therefore, it would have been obvious to one of ordinary skill in the art to adjust the molecular weight to achieve both the desired glass transition temperature to soften the copolyamide and the desired viscosity number for molding. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 10 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. & Koning et al., as applied to claim 1 above, and further in view of Alex et al. (U.S. Patent No. 6,432,548 B1).
With regard to claim 10, Janssen et al. do not teach the film (P) comprises a further layer comprising a further polymer (FP) selected from the group consisting of a polyolefin, a poly(ethylene-vinyl alcohol), a poly(ethylene-vinyl acetate), a polyethylene terephthalate; a polyvinylidene chloride, and/or a maleic anhydride-grafted polyolefin.
Alex et al. teach a multilayer packaging film comprising a heat sensitive polymer film comprising ethylene vinyl acetate (EVA) and polyamide film (Col. 9, Lines 41 – 51), which is a copolyamide formed from dicarboxylic acid, diamines, and dimerized fatty acid (Col. 2, Line 45 – Col. 3, Line 14).  The multilayer film exhibits high tear strength and the polyamide can be extruded at low temperatures to be compatible with heat sensitive polymers (Col. 1, Lines 27 – 36).
Therefore, based on the teachings of Alex et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to pair the copolyamide film taught by Janssen et al. with a heat sensitive film comprising ethylene vinyl acetate in order to form a high tear strength multilayer film useful in the packaging industry.
With regard to claim 12, Alex et al. teach the multilayer film has a thickness of 25 µm (Col. 6, Lines 53 – 54), which is within Applicant’s claimed range of having a thickness in a range of from 0.1 µm to 1 mm.
As discussed above for claim 10, based on the teachings of Alex et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to pair the copolyamide film taught by Janssen et al. with a heat sensitive film comprising ethylene vinyl acetate in order to form a high tear strength multilayer film having a thickness of 25 µm, which is a useful thickness in the packaging industry.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. & Koning et al., as applied to claim 1 above, and further in view of Grimes et al. (US 2010/0203346 A1).
With regard to claim 14, Janssen et al. do not teach a process for producing the film (P) of claim 1. 
Grimes et al. teach a process for manufacturing transparent polyamide films by extrusion to obtain a film in the molten state, fed into a die, and then polished between calendaring rolls, which polishes and cools the sheet to the desired thickness (paragraphs [0025] – [0026]). Films formed by extrusion and melt calendaring have excellent optical quality, chemical resistance, abrasion resistance, high impact strength, weatherability, a polished finish, and a low level of shrinkage (paragraph [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the polyamide film taught by Janssen et al. by using the extrusion and melt calendaring process taught by Grimes et al. in order to achieve a polyamide film having excellent optical quality, chemical resistance, abrasion resistance, high impact strength, weatherability, a polished finish, and a low level of shrinkage.

Claims 24 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. & Koning et al., as applied to claim 1 above, as applied to claim 1 above, and further in view of Coquard et al. (U.S. Patent No. 4,387,184).
With regard to claim 24, Janssen et al. fail to teach the first monomer mixture (M1) further comprises, in reacted form, a lactam (A-3).
	The references cited above fail to teach the first monomer mixture (M1) of dicarboxylic acid and diamine further comprises, in reacted form, a lactam (A3).
	Coquard et al. teach a copolyamide composition comprising adipic acids or isophthalic acid and diamine termination monomers and chain terminators, such as lactam, in the amount of 1 – 2 mol% in order to control the molecular weight of the polymer chains (Col. 4, Lines 30 – 46).
	Therefore, based on the teachings of Coquard et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate chain terminators, such as lactam, into the polyamide for controlling the molecular weight of said polyamide polymer chains.
With regard to claim 26, as discussed above for claim 1, the stoichiometric amount of A1 with A2 is 50/50 (mol%). Additionally, as discussed above for claim 24, Coquard et al. teach a polyamide composition comprising termination of the polymer chains with chain terminators, such as lactam, in the amount of 1 – 2 mol% in order to control the molecular weight of the polymer chains, which is within Applicant’s claimed amount of 0.1 to 25 mol% of component (A3).

Response to Arguments
Applicant argues, “Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 pre-AIA , first paragraph, as failing to comply with the written description requirement. It is believed the amendment to claim 23 herein is sufficient to obviate the stated grounds for rejection, and withdrawal is respectfully requested” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 23, the rejection of claim 23 under 35 U.S.C. 112(a) has been withdrawn. 

Applicant argues, “Janssen discloses polyamides containing units of 1,4-butylene diamine, an aliphatic dicarboxylic acid having 6-12 carbon atoms and fatty acid based dicarboxylic acids. Films are only mentioned once in [0002] in connection with WO 0009586. The polyamides disclosed in WO 0009586 do not comprise fatty acids. Janssen is totally silent in respect to viscosity numbers” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, one of ordinary skill in the art would consider the reference in its entirety. 
Second, the viscosity number claim limitation was addressed by the secondary reference. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues, “Koning discloses viscosity numbers, but the disclosed polyamides all comprising cycloaliphatic dicarboxylic acid(s) or cycloaliphatic diamine(s). Koning furthermore only discloses with car parts made from polyamide. According to Koning column 3 ‘the polyamide composition of the car part according to the invention preferably contains an amount of reinforcing materials, for example glass fibres…’. According to Koning the polyamide products are obtained by injection-molding (column 3). No polyamide films or foils are mentioned. The viscosity numbers (column 4, lines 16 to 30) disclosed by Koning are useful for injection-molding and suitable for a polyamide totally different from the co-polyamide of the invention.
“The field of injection molding for car parts is necessarily wholly unrelated to that for polymeric films. The properties would be desired are completely different. It is both a differing field of endeavor, and not reasonably pertinent to the problem sought to be solved by the instant inventors. As such, it is nonanalogous art. Therefore, a person skill in the art would expect the same viscosity numbers suitable for film production for a copolyamide comprising fatty acid based dicarboxylic acids” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Janssen et al. teach the compositions may be moulded (paragraphs [0006], [0008], [0025], & [0036]) and formed into different structures, such as a film (paragraph [0002]). Koning is cited for teaching the relationship between the viscosity number of a copolyamide and the desired property of ease of molding copolyamide compositions. 
Applicant does not appear to disagree with Koning’s disclosure that one of ordinary skill in the art would be aware that there is a relationship between the molecular weight of a copolyamide, the viscosity number of a polyamide, and the ease of molding. It would have been well understood by one of ordinary skill in the art that ease of molding would be desirable for various types of molding techniques, whether injection molding or other types of molding known for forming films, such as cast molding or extrusion molding.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781